United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Claremore, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1078
Issued: September 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2007 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated February 1, 2007, which determined her wage-earning
capacity based on actual earnings. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of appellant’s claim. On appeal, appellant contends that she cannot
perform the position.
ISSUE
The issue is whether appellant’s actual earnings as a modified rural carrier fairly and
reasonably represented her wage-earning capacity.
FACTUAL HISTORY
On May 6, 2004 appellant, then a 57-year-old rural carrier, filed a traumatic injury claim
alleging that on May 3, 2004 she sprained/strained her lower back when her lower back was
jostled while driving on a road. The Office accepted the claim for lumbar strain/sprain,
lumbosacral joint ligament strain/sprain, sacrum strain/sprain and sacroiliac ligament
strain/sprain and authorized an L4-5 bilateral laminectomy and discectomy, which was

performed on November 10, 2005. By letter dated November 25, 2005, the Office advised
appellant that she had been placed on the periodic compensation rolls to receive compensation
benefits for temporary total disability.
On February 1, 2006 Dr. Richard D. Thomas, a treating physician, released appellant to
work with restrictions for two hours per day which would gradually increase to eight hours. The
restrictions included a sit down job with no twisting bending or lifting more than 10 pounds.
Dr. Thomas indicated that if she tolerated the two hours, then “[a]fter two weeks she can
progress to four hours per day.”
On February 2, 2006 the employing establishment offered appellant a modified rural
carrier position for two hours per day, but noted that the position was available for up to eight
hours. The duties of the position included answering the telephone up to two hours and
intermittent time spent writing up mark-ups and second notices and undeliverable bulk business
mail (UBBM). The employing establishment noted that the duties were performed sitting except
for UBBM, which could be performed sitting or standing. The physical restrictions included no
lifting more than 10 pounds, no repetitive lifting over 5 pounds, only sitting and no excessive
twisting or bending. Appellant accepted the job offer and returned to limited-duty work for two
hours per day effective February 6, 2006. Her hours were increased to four hours per day on
February 27, 2006 and then six hours on April 26, 2006. On June 26, 2006 Dr. Thomas released
her to work eight hours per day.
In a July 31, 2006 report, Dr. Thomas noted that appellant had been doing well working
eight hours per day but remained unable to perform her date-of-injury position. He
recommended a functional capacity evaluation be performed to determine appellant’s functional
limitations.
On December 18, 2006 Dr. Thomas provided permanent restrictions for appellant. The
restrictions included no lifting over 25 pounds, no repetitive lifting of more than 15 pounds, no
stooping, climbing, kneeling, squatting or excessive twisting or bending and no standing more
than three hours in an eight-hour day. Dr. Thomas also stated that appellant’s standing would
“have to be done in shifts, with 30 minutes of standing followed by 15 minutes of sitting” and no
sitting more than 30 minutes at a time.
On January 5, 2007 the employing establishment offered appellant a limited-duty position
of modified rural carrier working eight hours per day based upon the restrictions noted by
Dr. Thomas in his December 18, 2006 report. The physical restrictions including no repetitive
lifting more than 15 pounds, no lifting more than 25 pounds, no squatting, climbing, stooping,
kneeling, twisting or bending, no pulling or pushing more than 25 pounds and no standing more
than three hours per day. The job description noted that appellant would case auxilliary route 21.
She would be required to pick up magazines, letters or other mail pieces and place in on the case
for the route, which would take 1.5 to 2 hours per day. The employing establishment stated that
assistance would be provided for loading the mail vehicle to keep within appellant’s weight
restriction of no lifting more than 25 pounds. She would then deliver and pick-up mail from mail
boxes, which would take approximately 2.5 to 3 hours per day. Appellant would also be
required to deliver stamps by facsimile and express mail as required. The effective start date of
the position was January 20, 2007.

2

On January 16, 2007 Dr. Thomas reviewed and approved the proposed job offer.
On January 22, 2007 appellant accepted the offered position with corrections noted on the
letter. The effective and response date of January 20, 2007 was crossed out and replaced with
January 23, 2007. Under job description “[c]ase auxilliary route 21” was replaced with “[a]ssist
delivering mail and rural routes[;] [a]ssist casing mail and rural routes.” The sentence “assist
casing and carrying mail on rural routes” was added.
By decision dated February 1, 2007, the Office determined that appellant’s actual
earnings effective January 20, 2007 as a modified rural carrier fairly and reasonably represented
her wage-earning capacity. The Office found that appellant’s actual earnings met or exceeded
the current wages of her date-of-injury position and, therefore, she did not have a loss of wageearning capacity.
LEGAL PRECEDENT
Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent his wage-earning capacity.1 Generally, wages actually earned are the best
measure of a wage-earning capacity and, in the absence of evidence showing that they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted
as such measure.2
Office procedures provide requirements for a proper determination of wage-earning
capacity based on actual earnings.3 A determination of wage-earning capacity may be made
when a claimant is currently working in a position and after working for 60 days, a determination
as to whether actual earnings fairly and reasonably represent wage-earning capacity can be
made.4
ANALYSIS
The Office based its loss of wage-earning capacity decision on appellant’s wages as of
January 20, 2007. The Office stated that she had been employed as a “modified rural carrier”
effective January 20, 2007, had worked more than two months and the position was found to
fairly and reasonably represent wage-earning capacity. However, the facts of the case do not
support this conclusion. Appellant accepted a February 2, 2006 job offer by the employing
establishment and initially returned to work for two hours per day on February 6, 2006, which
1

5 U.S.C. § 8115(a).

2

D.S., 58 ECAB ___ (Docket Nos. 06-1408 & 06-2061, issued March 1, 2007); Dennis E. Maddy, 47 ECAB
259 (1995).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997). See Connie L. Potratz-Watson, 56 ECAB ___ (Docket No. 03-1346, issued
February 8, 2005).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (July 1997); see A.P., 58 ECAB ___ (Docket No. 06-1428, issued November 29, 2006).

3

increased to eight hours per day on June 26, 2006. This position required her to perform her
duties sitting down. On December 18, 2006 Dr. Thomas concluded that appellant had reached
maximum medical improvement and provided permanent physical restrictions. Based upon
these restrictions, the employing establishment, on January 5, 2007, offered appellant the
limited-duty position of modified rural carrier working eight hours per day, which she accepted.
Appellant’s duties included driving a vehicle and delivering mail. To the extent that the Office
was treating the actual earnings as resulting from one position that had been performed for more
than 60 days, the record does not support such a finding. The position appellant was performing
for eight hours as of June 26, 2006 was sedentary and required no lifting more than 10 pounds
and no repetitive lifting of more than 5 pounds. The position she started performing on
January 23, 2007 required her to drive a vehicle and deliver mail. The physical restrictions of
the position included no lifting more than 25 pounds and no repetitive lifting more than
15 pounds. It is evident from the record that the January 5, 2007 job offer represented a new
position as the duties and lifting restrictions were different from the limited-duty job appellant
had been performing since returning to work.
The Office made a determination that the January 5, 2007 position that appellant accepted
on January 22, 2007 represented her wage-earning capacity as of January 20, 2007, which was
the effective start date noted on the job offer. However, the record is unclear as to when
appellant started the position as her acceptance noted January 23, 2007 as the response date and
effective start date. The Office did not acknowledge in its decision that the position appellant
was performing as of January 20 or 23, 2007 involved different duties and physical restrictions
than the one she had been performing previously. In addition, Dr. Thomas did not provide
permanent work restrictions for appellant until December 18, 2006, which was the basis of the
January 5, 2007 job offer. The Board notes that a claimant must work in the position for at least
60 days5 and at the time of the February 1, 2007 decision appellant had only performed the
position for little over a week.
Accordingly, the Board finds that the Office did not properly determine appellant’s wageearning capacity based on the actual earnings effective January 20, 2007 as she had not been
performing this position for at least 60 days.
CONCLUSION
The Office did not properly determine appellant’s wage-earning capacity based on actual
earnings as she had not worked in the position for 60 days.

5

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2007 is reversed.
Issued: September 17, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

